MEMORANDUM OF DECISION.
Larry Parks appeals his convictions entered after a jury trial in Superior Court, Cumberland County, of kidnapping, gross sexual misconduct, unlawful sexual contact, burglary and theft in violation of, respectively, 17-A M.R.S.A. §§ 301(1)(A)(3), 253, 255(1), 401 and 353 (1983 & Supp. 1987). Parks contends that the in-court identification by a witness was tainted by an inadvertent out-of-court confrontation. We conclude that the Superior Court ruled correctly that a chance encounter of the defendant and the witness was not unduly suggestive and properly refused to suppress the witness’s in-court identification. See State v. Reeves, 499 A.2d 130, 136-37 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.